Piedmont Natural Gas Company, Inc.

Supplemental Executive Benefit Plan

(Amended and Restated as of November 1, 2004)

1

Piedmont Natural Gas Company, Inc.
Supplemental Executive Benefit Plan
(Amended and Restated as of November 1, 2004)

Table of Contents

Page

      Article I NAME AND PURPOSE

 
   
1.1
1.2
  Name
Purpose

      Article II CONSTRUCTION, DEFINITIONS AND APPLICABLE LAW

 
   
2.1
2.2
  Construction and Definitions
Applicable Law

      Article III PARTICIPATION

 
   
3.1
3.2
  General
Eligibility

     
Article IV BENEFITS
4.1
4.2
4.3
4.4
 
Insurance Benefit
Tax Gross-Up
Supplemental Retirement Benefit
Disability

      Article V ADMINISTRATION

 
   
5.1
  Committee

      Article VI AMENDMENT AND TERMINATION

 
   
6.1
6.2
6.3
6.4
  Amendment of Plan
Termination of Plan
Effective Date and Procedure for Amendment or Termination
Effect of Amendment or Termination on Certain Benefits

      Article VII MISCELLANEOUS

 
   
7.1
7.2
7.3
  Spendthrift Clause
Benefits Payable From General Assets of the Company
Benefits Limited to the Plan

      Article VIII CLAIMS PROCEDURE

 
   
8.1
  Claims Procedure.

2

Piedmont Natural Gas Company, Inc.
Supplemental Executive Benefit Plan
(Amended and Restated as of November 1, 2004)

ARTICLE I

NAME AND PURPOSE

1.1 Name. The Plan shall be known as the “Piedmont Natural Gas Company, Inc.
Supplemental Executive Benefit Plan.”

1.2 Purpose. The purpose of the Plan is to provide certain Key Employees of the
Company who are designated as Participants in this Plan with certain benefits in
accordance with the provisions of the Plan. It is the intention of the Company
that the Plan be an unfunded arrangement for the purpose of providing life
insurance and retirement income benefits for a select group of management or
highly compensated employees for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).

ARTICLE II

CONSTRUCTION, DEFINITIONS AND APPLICABLE LAW

2.1 Construction and Definitions.

(a) Construction.

(1) Headings. Article, section and paragraph headings have been inserted for
convenience of reference only in the Plan and are to be ignored in any
construction of the provisions hereof. If any provision of the Plan shall for
any reason be invalid or unenforceable, the remaining provisions shall
nevertheless be valid, enforceable and fully effective.

(2) Section 409A Savings Clause. If any provision or provisions of Section 4.3
would cause any amount to be includible in gross income of a Participant
eligible for a Supplemental Retirement Benefit prior to the first day of the
Benefit Period or subject such Participant to penalties or interest under
Section 409A of the Internal Revenue Code of 1986, as amended, such provision or
provisions shall be interpreted or modified to the extent necessary so that no
such amount will be included in such Participant’s gross income prior to the
first day of the Benefit Period and no such penalties and interest will be
incurred.

(b) Definitions. Whenever used in the Plan, unless the context clearly indicates
otherwise, the following terms shall have the following meanings:

(1) Benefit Period means the period during which any Supplemental Retirement
Benefit is payable, beginning as of the first day of the seventh (7th) month
following the Participant’s Retirement and continuing for the number of months
specified in the applicable Participation Agreement; provided, however, that the
Benefit Period shall not extend beyond the date of the Participant’s death.

(2) Claim means a claim for benefits under the Plan.
(3) Claimant means a person making a Claim.

(4) Company means Piedmont Natural Gas Company, Inc. and any successors or
assigns.

(5) Compensation Committee or Committee means the Compensation Committee of the
Board of Directors of the Company.

(6) Disability means, with respect to a Participant, “Disability” as defined in
the Company’s Long Term Disability Plan.

(7) Insurance Benefit means the Company’s payment of premiums on a Policy owned
by a Participant pursuant to a Participation Agreement as described in
Section 4.1.

(8) Key Employee means a person employed by the Company who is a member of a
select group of management or highly compensated employees.

(9) Participant means a Key Employee who has been designated a Participant in
the Plan as provided in Section 3.2.

(10) Participation Agreement means the agreement entered into between a
Participant and the Company describing the Plan Benefits to which the
Participant is entitled. A Participant may enter into separate Participation
Agreements with respect to the Participant’s Insurance Benefit and, if
applicable, the Participant’s Supplemental Retirement Benefit.

(11) Plan means the Piedmont Natural Gas Company, Inc. Supplemental Executive
Benefit Plan, as amended from time to time.

(12) Plan Benefit means, with respect to a Participant, the Participant’s
Insurance Benefit and, if applicable, the Participant’s Supplemental Retirement
Benefit.

(13) Policy means a life insurance policy issued by an insurance carrier
selected by the Company insuring the life of a Participant and owned by the
Participant. The initial face amount of the death benefit of each Participant’s
Policy shall be identified in the applicable Participation Agreement.

(14) Retirement means, with respect to a Participant, such Participant’s
termination of employment with the Company after having attained age sixty-five
(65), or any other age specified in the Participant’s applicable Participation
Agreement.

(15) Supplemental Retirement Benefit means the monthly retirement benefits, if
any, payable to a Participant pursuant to a Participation Agreement as described
in Section 4.3.

2.2 Applicable Law. The Plan shall be construed, administered, regulated and
governed in all respects under and by the laws of the United States to the
extent applicable, and to the extent such laws are not applicable, by the laws
of the State of North Carolina.

ARTICLE III

PARTICIPATION

3.1 General. No person shall become a Participant unless or until such person is
or becomes a Key Employee.

3.2 Eligibility. The Compensation Committee, in its sole and exclusive
discretion, shall determine which Key Employees shall become Participants.
Designation of Key Employees as Participants shall be made in such manner as the
Compensation Committee shall determine from time to time.

ARTICLE IV

BENEFITS

4.1 Insurance Benefit. The Insurance Benefit of a Participant shall consist of a
Policy on the life of the Participant, which Policy shall be owned by the
Participant. While a Participant remains employed with the Company, the Company
shall pay to the applicable insurance carrier each premium on the Policy as the
premium becomes due and payable; provided, however, that the Company, in its
sole and exclusive discretion, may modify, suspend or terminate any such premium
payments on a prospective basis with advance written notice to the affected
Participant. Attached hereto as Exhibit A is a listing of the amount of the
death benefit and target retirement income intended to be provided by Policies
for Participants occupying those officer positions set forth on Exhibit A. The
initial face amount of the death benefit and the target retirement income of the
Policy for each Participant shall also be specified in the Participant’s
Participation Agreement. Although each Policy is intended to provide the stated
death benefit and the stated level of target retirement income, there is no
guarantee provided to any Participant that the Policy will actually provide such
stated death benefit or the target retirement income. As owner of the Policy,
the Participant shall have the right to name the beneficiary of any death
benefits that may become payable under the Policy and to otherwise exercise all
rights of ownership of the Policy.

4.2 Tax Gross-Up. Any payment of premiums on a Policy by the Company shall be
treated by the Company as taxable compensation to the Participant. The Company
shall provide the Participant at least annually a tax “gross up”, determined by
the Company in its sole and exclusive discretion, related to the payment of
income taxes and payroll taxes attributable to such premium payments.

4.3 Supplemental Retirement Benefit. In the event that the Company determines a
Policy will not adequately provide for the intended target retirement income
specified in the applicable Participation Agreement, the Company, in its sole
and exclusive discretion, may determine to provide the Participant with a
Supplemental Retirement Benefit, stated as an annual benefit paid in accordance
with the Company’s normal payroll practice in effect from time to time during
the Benefit Period. The amount and other terms and provisions of any such
Supplemental Retirement Benefit shall be specified in the applicable
Participation Agreement with the Participant. If the Participant’s employment
with the Company terminates prior to eligibility for Retirement, no portion of
the Supplemental Retirement Benefit shall be payable to the Participant. In
addition, payment of a Participant’s Supplemental Retirement Benefit shall cease
upon the Participant’s death.

4.4 Disability. In the event the Participant is determined to have a Disability,
the Company shall continue to pay the premiums on the Policy as described in
Section 4.1 as long as the Disability continues. Upon attainment of age
sixty-five (65) while having a Disability, the Participant shall be entitled to
receive such Participant’s Supplemental Retirement Benefit, if any. If the
Participant recovers from the Disability before attainment of age sixty-five
(65) and fails to return to active employment with the Company, the Company
shall cease payment of the premiums on the Policy and no portion of the
Supplemental Retirement Benefit shall be payable to the Participant.

ARTICLE V

ADMINISTRATION

5.1 Committee. The Plan shall be administered by the Compensation Committee. The
Committee shall be empowered to interpret the provisions of the Plan and to
perform and exercise all of the duties and powers granted to it under the terms
of the Plan. The Committee may adopt such rules and regulations for the
administration of the Plan as are consistent with the terms hereof and shall
keep adequate records of its proceedings and acts. All interpretations and
decisions made (both as to law and fact) and other action taken by the Committee
with respect to the Plan shall be conclusive and binding upon all parties having
or claiming to have an interest under the Plan. Not in limitation of the
foregoing, the Committee shall have the discretion to decide any factual or
interpretative issues that may arise in connection with its administration of
the Plan (including without limitation any determination as to claims for
benefits hereunder), and the Committee’s exercise of such discretion shall be
conclusive and binding on all affected parties as long as it is not arbitrary or
capricious. The Committee may delegate any of its duties and powers hereunder to
the extent permitted by applicable law.

ARTICLE VI

AMENDMENT AND TERMINATION

6.1 Amendment of Plan. Subject to the provisions of Section 6.4, the Company
expressly reserves the right, at any time and from time to time, to amend in
whole or in part any of the terms and provisions of the Plan for whatever
reason(s) the Company may deem appropriate.

6.2 Termination of Plan. Subject to the provisions of Section 6.4, the Company
expressly reserves the right, at any time and for whatever reason(s) the Company
may deem appropriate, to terminate the Plan.

6.3 Effective Date and Procedure for Amendment or Termination. Subject to the
provisions of Section 6.4, any amendment to the Plan or termination of the Plan
may be retroactive to the extent not prohibited by applicable law. Any amendment
to the Plan or termination of the Plan shall be made by the Company by
resolution of the Compensation Committee and shall not require the approval or
consent of any Participant in order to be effective.

6.4 Effect of Amendment or Termination on Certain Benefits. No amendment or
termination of the Plan may reduce or eliminate the Supplemental Retirement
Benefit, if any, payable under the Plan (without regard to such amendment or
termination) to any Participant who has commenced receiving a Supplemental
Retirement Benefit under the Plan prior to the amendment or termination date and
is alive on the amendment or termination date.

ARTICLE VII

MISCELLANEOUS

7.1 Spendthrift Clause. A Participant’s rights and interests under the Plan may
not be assigned or transferred by the Participant. In that regard, no part of
any amounts credited or payable hereunder shall, prior to actual payment, (i) be
subject to seizure, attachment, garnishment or sequestration for the payment of
debts, judgments, alimony or separate maintenance owned by the Participant or
any other person, (ii) be transferable by operation of law in the event of the
Participant’s or any person’s bankruptcy or insolvency or (iii) be transferable
to a spouse as a result of a property settlement or otherwise. Notwithstanding
the foregoing, the Company shall have the right to offset from a Participant’s
unpaid Supplemental Retirement Benefits (if applicable) any amounts due and
owing from the Participant to the extent permitted by law.

7.2 Benefits Payable From General Assets of the Company. Any Supplemental
Retirement Benefits shall be payable from the general assets of the Company. No
assets of the Company shall be segregated or placed in trust pursuant to the
Plan in a manner which would put such asset beyond the reach of the general
creditors of the Company, and the rights of any Participant to receive any
benefits hereunder shall be no greater than the right of any general, unsecured
creditor of the Company. Nothing contained in the Plan shall create or be
construed as creating a trust of any kind or any other fiduciary relationship
between the Company and a Participant.

7.3 Benefits Limited to the Plan. Participation in the Plan shall not give a
Participant any right to be retained in the employ of the Company nor, upon
dismissal, any right or interest in the Plan except as expressly provided
herein.

7.4 Withholding of Taxes. The Company may withhold from a payment made to or on
behalf of a Participant any federal, state, city or other taxes as the Company
is required to withhold pursuant to any law or government regulation or ruling.

ARTICLE VIII

CLAIMS PROCEDURE

8.1 Claims Procedure.

(a) General. In the event that a Claimant has a Claim under the Plan, such Claim
shall be made by the Claimant’s filing a notice thereof with the Vice President
of Human Resources of the Company within ninety (90) days after such Claimant
first has knowledge of such Claim. Each Claimant who has submitted a Claim to
the Vice President of Human Resources shall be afforded a reasonable opportunity
to state such Claimant’s position and to present evidence and other material
relevant to the Claim to the Vice President of Human Resources for consideration
in rendering a decision with respect thereto. The Vice President of Human
Resources shall render a decision in writing within ninety (90) days after the
Claim is referred to him (or one hundred eighty (180) days if the Vice President
of Human Resources determines that an extension is necessary due to special
circumstances), and a copy of such written decision shall be furnished to the
Claimant.

(b) Notice of Decision of the Vice President of Human Resources. Each Claimant
whose Claim has been denied by the Vice President of Human Resources shall be
provided written notice thereof, which notice shall set forth:

(1) the specific reason(s) for the denial;

(2) specific reference to pertinent provision(s) of the Plan upon which such
denial is based;

(3) a description of any additional material or information necessary for the
Claimant to perfect such Claim and an explanation of why such material or
information is necessary; and

(4) an explanation of the procedure hereunder for review of such Claim and the
time limits applicable to such procedures, including a statement of the
Claimant’s right to bring a civil action under ERISA Section 502(a) following an
adverse benefit determination on final review;

all in a manner calculated to be understood by such Claimant.

(c) Review of Decision of the Vice President of Human Resources. Each such
Claimant shall be afforded a reasonable opportunity for a full and fair review
of the decision of the Vice President of Human Resources denying the Claim. Such
review shall be by the Compensation Committee. Such appeal shall be made within
ninety (90) days after the Claimant received the written decision of the Vice
President of Human Resources and shall be made by the written request of the
Claimant or such Claimant’s duly authorized representative of the Compensation
Committee. In the event of appeal, the Claimant or such Claimant’s duly
authorized representative may review pertinent documents and submit issues and
comments in writing to the Compensation Committee. The Compensation Committee
shall review the following:

(1) the initial proceedings of the Vice President of Human Resources with
respect to such Claim;

(2) such issues and comments as were submitted in writing by the Claimant or the
Claimant’s duly authorized representative; and

(3) such other material and information as the Compensation Committee, in its
sole discretion, deems advisable for a full and fair review of the decision of
the Vice President of Human Resources.

The Compensation Committee may approve, disapprove or modify the decision of the
Vice President of Human Resources, in whole or in part, or may take such other
action with respect to such appeal as it deems appropriate. The decision of the
Compensation Committee with respect to such appeal shall be made promptly, and
in no event later than sixty (60) days after receipt of such appeal, unless
special circumstances require an extension of such time within which to render
such decision, in which event such decision shall be rendered as soon as
possible and in no event later than one hundred twenty (120) days following
receipt of such appeal. The decision of the Compensation Committee shall be in
writing and in a manner calculated to be understood by the Claimant, and shall
include specific reasons for such decision and set forth specific references to
the pertinent provisions of the Plan upon which such decision is based, include
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the Claim, and a statement of the Claimant’s right to
bring an action under ERISA Section 502(a) after the decision upon final review.
The Claimant shall be furnished a copy of the written decision of the
Compensation Committee. Such decision shall be final and conclusive upon all
persons interested therein, except to the extent otherwise provided by
applicable law.

IN WITNESS WHEREOF, this Instrument is executed by the duly authorized officer
of PIEDMONT NATURAL GAS COMPANY, INC. on December 10, 2004, effective as of
November 1, 2004.

PIEDMONT NATURAL GAS COMPANY, INC.

By: /s/ Richard A. Linville

3

Piedmont Natural Gas Company, Inc.
Supplemental Executive Benefit Plan

(Amended and Restated as of November 1, 2004)

Exhibit A

                 
Officer
  Death Benefit   Target Retirement Income          
Chief Executive Officer
  $ 1,750,000     $ 100,000  
 
               
Senior Vice President
  $ 1,250,000     $ 67,500  
 
               
Vice President
  $ 750,000     $ 37,500  
 
               

4